RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 17a0087p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                ┐
                                    Plaintiff-Appellee,   │
                                                          │
                                                           >       No. 15-6122
      v.                                                  │
                                                          │
 RAY GIBSON,                                              │
                                 Defendant-Appellant.     │
                                                          ┘

                          Appeal from the United States District Court
                         for the Eastern District of Kentucky at London.
                     No. 6:14-cr-00025-1—Amul R. Thapar, District Judge.

                                Decided and Filed: April 19, 2017

           Before: COLE, Chief Judge; BATCHELDER, MOORE, CLAY, GIBBONS,
             ROGERS, SUTTON, COOK, McKEAGUE, GRIFFIN, KETHLEDGE,
                     WHITE, STRANCH, and DONALD, Circuit Judges.
                                       _________________

                                             ORDER
                                       _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.

       Accordingly, it is ORDERED that the previous decision of this court is vacated, the
mandate is stayed, and this case is restored to the docket as a pending appeal.

                                              ENTERED BY ORDER OF THE COURT



                                              Deborah S. Hunt, Clerk